I find myself unable to agree to the opinion of Commissioner Biggs, approved by the majority of our court. It does not distinctly appear when the petition was filed; but we gather from the record that it was filed and the action commenced within ten years prior to May 19, 1906. I think that the instrument sued on is either a promissory note, within the meaning of our statute, and, as held by our Supreme Court in Finney v. Shirley  Hoffman,7 Mo. 42, and McGowen v. West, 7 Mo. 569, that the action is upon a writing for the payment of money or property within the meaning of the first subdivision of section 1888, Revised Statutes 1909, and falls within the decision of our Supreme Court in Reyburn v. Casey, 29 Mo. 129; same case 31 Mo. 252; Bridges v. Stephens,132 Mo. 524, 34 S.W. 555; Knisely v. Leathe, 256 Mo. 341, 166 S.W. 257, and other cases. I therefore think the judgment of the circuit court should be reversed and the cause remanded, and deeming the opinion of the majority of the court in conflict with the cases I have cited, I ask that this cause be certified to the Supreme Court. *Page 9